NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICIA ANNE T. SAMSON,                        No.    21-55199
                                                       21-55421
                Plaintiff-Appellant,
                                                D.C. No.
 v.                                             2:16-cv-04839-GW-AGR

WELLS FARGO BANK, N.A., a South
Dakota corporation,                             MEMORANDUM*

                Defendant-Appellee,



PATRICIA ANNE T. SAMSON,                        No.    21-55436

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cv-04839-GW-AGR
 v.

WELLS FARGO BANK, N.A., a South
Dakota corporation,

                Defendant-Appellant,



                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                      Argued and Submitted August 2, 2022

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                Pasadena, California

Before: CALLAHAN and H. THOMAS, Circuit Judges, and HUMETEWA,**
District Judge.

      This cross-appeal follows a jury trial and the district court’s subsequent

orders with respect to punitive damages and attorney’s fees. We have jurisdiction

under 28 U.S.C. § 1291. We reverse the district court’s order granting judgment as

a matter of law as to punitive damages to Defendant Wells Fargo Bank, N.A.

(Wells Fargo). We remand for the district court to consider in first instance

whether the jury’s punitive damages award was excessive and to recalculate its

award of attorney’s fees to Plaintiff Patricia Samson.

      1.     Because substantial evidence supports the jury’s verdict awarding

punitive damages to Samson, the district court erred in granting Wells Fargo’s

motion for judgment as a matter of law. See Dees v. County of San Diego, 960 F.3d

1145, 1151 (9th Cir. 2020). California law allows a plaintiff to recover punitive

damages from an employer only when she proves by clear and convincing

evidence that the defendant acted with oppression, fraud, or malice, and that the

acts were performed or ratified by an officer, director, or managing agent. Cal. Civ.

Code § 3294(a), (b); Tilkey v. Allstate Ins. Co., 56 Cal. App. 5th 521, 554 (2020).




      **
              The Honorable Diane J. Humetewa, United States District Judge for
the District of Arizona, sitting by designation.

                                          2
A “managing agent” is an employee who “exercise[s] substantial independent

authority and judgment in their corporate decisionmaking so that their decisions

ultimately determine corporate policy.” White v. Ultramar, Inc., 21 Cal. 4th 563,

566–67 (1999).

      Substantial evidence presented at trial supports the jury’s finding that at least

one of three individuals involved in the decision to displace Samson—Executive

Vice President John Adams, Regional Vice President and Division Director

Stender Sweeney, and Regional Vice President Jason Gwin—was a managing

agent who acted with the culpability required to subject Wells Fargo to punitive

damages. See Colucci v. T-Mobile USA, Inc., 48 Cal. App. 5th 442, 453–54 (2020);

White, 21 Cal. 4th at 566–67. This evidence includes emails exchanged among

Adams, Sweeney, and Gwin; testimony from Sweeney about Adams’ involvement

in phone calls about the displacement decision; testimony from Sweeney and Gwin

about the scope of their duties; and the absence of any documented performance

issues related to Samson prior to her medical leave.

      We reject Wells Fargo’s argument that the jury’s finding of no liability on

Samson’s disability discrimination claim precludes the misconduct finding

required to award punitive damages on the retaliation claim. As the jury

recognized, Samson’s disability discrimination claim and her retaliation claim

were subject to different legal analyses. The jury’s punitive damages award was


                                          3
thus not inconsistent with its assessment of Samson’s disability discrimination

claim as evidenced on the special verdict form.

      Before the district court and on appeal, Wells Fargo raised an additional

argument that the punitive damages award was constitutionally excessive. Because

the district court granted judgment as a matter of law on other grounds, it did not

address this issue. We remand to the district court to consider in first instance

whether the award was excessive.

      2.     In light of our decision with respect to punitive damages, we vacate

the district court’s attorney’s fees orders and remand for reconsideration of those

orders. The district court’s attorney’s fees calculations appropriately relied on the

court’s assessment of the quality of Samson’s representation and degree of success

she achieved in litigation. See Harris v. City of Santa Monica, 56 Cal. 4th 203, 235

(2013); Serrano v. Priest, 20 Cal. 3d 25, 49 (1977). Samson’s success in

reinstating the punitive damages award on appeal and her degree of future success

in establishing that the award was not excessive are relevant to this analysis. See

id. Accordingly, we vacate the fee award and remand for further consideration

consistent with this disposition.

      REVERSED AND REMANDED.




                                           4